DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 – In the preamble, please change the word “wherein” to “further comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental activity of determining an uppermost workpiece. This judicial exception is not integrated into a practical application because no equipment at all is required to perform the recited method (the method could be performed using merely a person’s eyes and brain). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
Examiner’s Note:  Paragraph [0036] of the instant Specification teaches that a robot holds the uppermost workpiece and takes it out of the storage area.  As such, the Specification seems to be tied to the particular practical application of an improved manner of operating a material handling industrial robot.  However, the instant Claims are not currently tied to any particular practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, the second “determining” step is unclear in scope with how it modifies (or not) the last step of Claim 1.  The Examiner proposes amending the second “determining” step to instead read “wherein the workpiece is only identified as the uppermost workpiece if the soft part and the rigid part are recognizable” (to better conform to step S6 in instant Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20150371391 A1)[hereinafter “Ding”] and Kaipa et al., Addressing perception uncertainty induced failure modes in robotic bin-picking, Robotics and Computer-Integrated Manufacturing 42, pp 17–38 (2016)[hereinafter “Kaipa”].
Regarding Claim 1, Ding discloses a method for identifying a workpiece [Paragraph [0137] – “We now return the main portion of the present invention, which is the sensing (or determination) of pose information from a 3D model of a cable harness, such as produced by a 3D imaging system. This may be generally termed 3D sensing.”](for the purpose of robotic manipulation of the workpiece [Paragraph [0094]]), the method comprising:
taking an image [Paragraph [0138] – “With reference to FIG. 17, the present system uses a 3D imaging system 101 to generate a 3D model (which includes a 3D point cloud 113) of one or more imaged cable harnesses (or other imaged subject, preferably having a non-rigid body, or a partially non-rigid body). Preferably, 3D imaging system 101 produces a point cloud 113 of the imaged cable harness. Thus, 3D imaging system 101 is the 3D sensing component of the present system.”] of a workpiece storage area in which a plurality of workpieces is placed [Paragraph [0142] – “2D localization block 107 then segments the images to identify 2D locations of individual pieces of the cable harness(es).”Paragraph [0082] – “FIGS. 20A, 20B and 20C illustrate various processing steps of 2D localization block 107.”Paragraph [0083] – “FIGS. 21A and 21B are a second example of the processing of 2D localization block 107.”], each of the workpieces including a rigid part and a soft part having a flexible linear shape [See Fig. 26.Paragraph [0167] – “The pose information then passes to configurable structure representation block 117, one of whose objective is to identify nodes (or node markers), cable segments (or cable units), and connectors. The nodes preferably define the opposing ends of (non-rigid) cable segments (i.e., cable units), and each (non-rigid) cable segment is joined to a connector or to another (non-rigid) cable segment at a node. Stated more simply, a cable harness consists of a number of cable units, connectors, and nodes. Nodes are defined as the ends of the cable units. Each connector is attached with one end (node) of a cable unit. An example of a cable harness consisting of 3 cable units, 4 nodes, and 3 connectors is illustrated in FIG. 26.”]; and
determining whether there is the workpiece in the workpiece storage area based on the image taken [Paragraph [0122] – “An object is recognized in a new image (i.e., a test image) by individually comparing each feature point extracted from the new image with the feature points in this database and finding candidate matching features based on Euclidean distance of their feature point vectors. … the probability that a particular set of features indicates the presence of a specific object is computed[.]”Paragraph [0142] – “2D localization block 107 then segments the images to identify 2D locations of individual pieces of the cable harness(es).”].
Ding fails to disclose:
determining, when it is determined that there is the workpiece in the workpiece storage area, whether there is an overlap where the soft parts of the workpieces overlap one another in the workpiece storage area, based on the image;
identifying, when it is determined that there is the overlap, an uppermost soft part that is located at a highest position among the overlapping soft parts, based on the image; and
determining the workpiece having the identified uppermost soft part as an uppermost workpiece that is located at a highest position among the workpieces in the workpiece storage area.
	However, Kaipa discloses analyzing tangled parts and determining a manner in which such parts can be effectively picked up by a robot [Abstract – “We present a comprehensive approach to handle perception uncertainty to reduce failure rates in robotic bin-picking.”Page 21, first column – “Definition 6. We define tangle-free-singulation as a singulation of a part from a bin such that it is not tangled with other neighboring parts in the bin during extraction, thereby ensuring singulation of only one part at a time (Fig. 3).”Page 21, second column – “2. If confidence is acceptable, then• Perform singulation planning (Section 5) to generate and evaluate singulation plans, while accounting for … Part being tangle-free during singulation.”See Fig. 3.].  Kaipa teaches that attempting to pick up a part which has another part laid across it can result in a failure because of the entanglement [See Fig. 4(d) – “Fig. 4. Different failure scenarios during singulation of a desired part from the bin: … (d) Failure as a result of the part being tangled with another part.”].  It would have been obvious to analyze tangled wire harnesses in a bin and to identify the highest cable as being the top cable because doing so would have presented a manner of choosing a wire harness for singulation (i.e., picking up by a robot) that would avoid the cause of failure due to entanglement taught by Kaipa.

Regarding Claim 2, the combination of Ding and Kaipa would obviate determining, after the uppermost soft part is identified and before the uppermost workpiece is determined, whether the soft part and the rigid part are recognizable for the workpiece having the identified uppermost soft part, based on the image [Paragraph [0122] of Ding – “An object is recognized in a new image (i.e., a test image) by individually comparing each feature point extracted from the new image with the feature points in this database and finding candidate matching features based on Euclidean distance of their feature point vectors.”], and
determining, when it is determined that the soft part and the rigid part are recognizable, the workpiece having the uppermost soft part as the uppermost workpiece [Singulating the top recognized workpiece to avoid the cause of failure due to entanglement taught by Kaipa].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,213,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 11,213,954 B2 reads on the instant Claims 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaipa et al., RESOLVING OCCLUSIONS THROUGH SIMPLE EXTRACTION MOTIONS IN ROBOTIC BIN-PICKING, ASME, 2016
Xu et al., Robotic Handling of Surgical Instruments in a Cluttered Tray, IEEE TRANSACTIONS ON AUTOMATION SCIENCE AND ENGINEERING, VOL. 12, NO. 2, APRIL, 2015
US 20040019405 A1 – Object Taking Out Apparatus
US 20070177790 A1 – WORKPIECE PICKING DEVICE
US 20040122552 A1 – Workpiece Taking-out Apparatus
US 20080082213 A1 – WORKPIECE PICKING APPARATUS
US 20190351557 A1 – ROBOT SYSTEM AND CONTROL METHOD OF ROBOT SYSTEM FOR TAKING OUT WORKPIECES LOADED IN BULK
US 20190351549 A1 – ROBOT SYSTEM AND CONTROL METHOD OF ROBOT SYSTEM FOR TAKING OUT WORKPIECES LOADED IN BULK
US 20200290206 A1 – OPERATION TOOL FOR GRASPING WORKPIECE INCLUDING CONNECTOR AND ROBOT APPARATUS INCLUDING OPERATION TOOL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865